 



Exhibit 10.20

METHODE ELECTRONICS, INC.
RESTRICTED STOCK AWARD AGREEMENT
(EXECUTIVE AWARD / CLIFF VESTING)

     This agreement (the “Award Agreement”) dated as of June 18, 2004 (the
“Award Date”), is entered into by and between Methode Electronics, Inc., a
Delaware corporation (the “Company”) and          (the “Grantee”). All
capitalized terms used and not otherwise defined herein shall have the meanings
ascribed to them by the Methode Electronics, Inc. 2000 Stock Plan (the “Plan”).

     1. General. The shares of Restricted Stock granted under this Award
Agreement are granted as of the Award Date pursuant to and subject to all of the
provisions of the Plan applicable to Restricted Stock granted pursuant to
Section 8 of the Plan, which provisions are, unless otherwise provided herein,
incorporated by reference and made a part hereof to the same extent as if set
forth in their entirety herein, and to such other terms necessary or appropriate
to the grant hereof having been made. A copy of the Plan is on file in the
offices of the Company.

     2. Grant. The Company hereby grants to Grantee a total of           shares
of Restricted Stock (the “Restricted Shares”), subject to the restrictions set
forth in Section 3 hereof and the Plan.

     3. Restrictions.



(a)   None of the Restricted Shares may be sold, transferred, pledged,
hypothecated or otherwise encumbered or disposed of until they have vested in
accordance with Section 6 of this Award Agreement.   (b)   Any Restricted Shares
that are not vested shall be forfeited to the Company immediately upon
termination of the Grantee’s employment with the Company and all of its
Subsidiaries and Affiliates.   (c)   Any Restricted Shares that are not vested
may be forfeited to the Company in accordance with Section 7 of this Award
Agreement.

     4. Stock Certificates. Each stock certificate evidencing any Restricted
Shares shall contain such legends and stock transfer instructions or limitations
as may be determined or authorized by the Committee in its sole discretion; and
the Company may, in its sole discretion, retain custody of any such certificate
throughout the period during which any restrictions are in effect and require
that the Grantee tender to the Company a stock power duly executed in blank
relating thereto as a condition to issuing any such certificate.





--------------------------------------------------------------------------------



 



     5. Rights as Stockholder. The Grantee shall have no rights as a stockholder
with respect to any Restricted Shares until a stock certificate for the shares
is issued in Grantee’s name. Once any such stock certificate is issued in
Grantee’s name, the Grantee shall be entitled to all rights associated with
ownership of the Restricted Shares, except that the Restricted Shares will
remain subject to the restrictions set forth in Section 3 hereof and if any
additional shares of Common Stock become issuable on the basis of such
Restricted Shares (e.g., a stock dividend), any such additional shares shall be
subject to the same restrictions as the shares of Restricted Shares to which
they relate.

     6. Vesting.



(a)   The Restricted Shares granted hereunder will become one hundred percent
(100%) vested on April 29, 2007 if the Grantee continues to be employed by the
Company (or a Subsidiary or Affiliate thereof) on such date.   (b)  
Notwithstanding the vesting date set forth in Section 6(a), Restricted Shares
granted hereunder shall become fully vested if the Grantee’s employment with the
Company and all of its Subsidiaries and Affiliates is terminated due to:
(i) retirement on or after Grantee’s sixty-fifth birthday; (ii) retirement on or
after Grantee’s fifty-fifth birthday with consent of the Company; (iii)
retirement at any age on account of total and permanent disability as determined
by the Company; or (iv) death.   (c)   Notwithstanding the schedule set forth in
Section 6(a), Restricted Shares granted hereunder shall become fully vested upon
the occurrence of a Change of Control, as that term is defined in the Plan,
provided that the Grantee is an employee of the Company (or a Subsidiary
thereof) on the date of the Change of Control. This Section 6(c) supercedes
Section 11.03 of the Plan.

     7. Forfeiture.



(a)   Forfeiture if the Grantee Engages in Certain Activities. If at any time
the Grantee engages in any activity adverse, contrary or harmful to the
interests of the Company, including, but not limited to: (i) conduct related to
the Grantee’s employment for which either criminal or civil penalties against
the Grantee may be sought, (ii) while employed by the Company or any Subsidiary
or Affiliate, serving as a consultant, advisor or in any other capacity to an
entity that is, or proposes to be, in competition with or acting against the
interests of the Company, (iii) employing or recruiting any present, former or
future employ of the Company, whether individually or behalf of another person
or entity, that is, or proposes to be, in competition with or acting against the
interests of the Company, (iv) disclosing or misusing any confidential
information or material concerning the Company, or (v) participating in a
hostile takeover attempt, then (1) the unvested Restricted Shares shall be
forfeited to the Company effective as of the

2



--------------------------------------------------------------------------------



 



    date on which the Grantee entered into such activity, unless terminated
sooner by operation of another term or condition of this Award Agreement or the
Plan, or (2) if elected by the Company, the Grantee shall immediately pay to the
Company the Fair Market Value of the unvested Restricted Shares.   (b)   Right
of Set-off. If the Grantee owes the Company any amount by virtue of Section 7(a)
above, then the Company (or any Subsidiary or Affiliate) may recover such amount
by setting it off from any amounts the Company (or any Subsidiary or Affiliate)
owes or may owe the Grantee from time to time. By accepting these Restricted
Shares and signing this Award Agreement, the Grantee consents to a deduction of
any amount the Grantee may owe the Company by virtue of Section 7(a) above from
any amounts the Company (or any Subsidiary or Affiliate) owes or may owe the
Grantee from time to time (including amounts owed to the Grantee as wages or
other compensation, fringe benefits, or vacation pay, as well as any other
amounts owed to the Grantee). Whether or not the Company elects to make any
set-off in whole or in part, if the Company does not recover by means of set-off
the full amount the Grantee owes it, calculated as set forth above, the Grantee
agrees to pay immediately the unpaid balance to the Company.   (c)   Committee
Discretion. The Committee may release the Grantee from the obligations under
Section 7(a) above if the Committee determines in its sole discretion that such
action is in the best interest of the Company.

     8. Other Terms and Conditions. The Committee shall have the discretion to
determine such other terms and provisions hereof as stated in the Plan.

     9. Applicable Law. The validity, construction, interpretation and
enforceability of this Award Agreement shall be determined and governed by the
laws of the State of Illinois without regard to any conflicts or choice of law
rules or principles that might otherwise refer construction or interpretation of
this Award Agreement to the substantive law of another jurisdiction, and any
litigation arising out of this Award Agreement shall be brought in the Circuit
Court of the State of Illinois or the United States District Court of the
Eastern Division of the Northern District of Illinois and the Grantee consents
to the jurisdiction and venue of those courts.

     10. Severability. The provisions of this Award Agreement are severable and
if any one or more provisions may be determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions, and any partially
unenforceable provision to the extent enforceable in any jurisdiction, shall
nevertheless be binding and enforceable.

     11. Waiver. The waiver by the Company of a breach of any provision of this
Award Agreement by Grantee shall not operate or be construed as a waiver of any
subsequent breach by Grantee.

3



--------------------------------------------------------------------------------



 



     12. Binding Effect. The provisions of this Award Agreement shall be binding
upon the parties hereto, their successors and assigns, including, without
limitation, the Company, its successors or assigns, the estate of the Grantee
and the executors, administrators or trustees of such estate and any receiver,
trustee in bankruptcy or representative of the creditors of the Grantee.

     13. Withholding. Grantee agrees, as a condition of this grant, to make
acceptable arrangements to pay any withholding or other taxes that may be due as
a result of the vesting of the Restricted Shares acquired under this grant. In
the event that the Company determines that any federal, state, local or foreign
tax or withholding payment is required relating to the vesting of shares arising
from this grant, the Company shall have the right to require such payments from
Grantee, or withhold such amounts from other payments due Grantee from the
Company or any Subsidiary or Affiliate.

     14. No Retention Rights. Nothing herein contained shall confer on the
Grantee any right with respect to continuation of employment by the Company or
its Subsidiaries or Affiliates, or interfere with the right of the Company or
its Subsidiaries or Affiliates to terminate at any time the employment of the
Grantee.

     15. Construction. This Award Agreement is subject to and shall be construed
in accordance with the Plan, the terms of which are explicitly made applicable
hereto. In the event of any conflict between the provisions hereof and those of
the Plan, the provisions of the Plan shall govern.

          GRANTEE   METHODE ELECTRONICS, INC.
 
       



--------------------------------------------------------------------------------

  By:

Its:  


--------------------------------------------------------------------------------

Douglas A. Koman
Vice President, Corporate Finance and
Chief Financial Officer

4